UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-4211


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUINTON JAMES MCNEIL,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-cr-00212-FL-1)


Submitted:   November 26, 2013            Decided:   December 4, 2013


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Quinton        James          McNeil     appeals            the     thirty-month

departure      sentence          imposed       following           his     guilty          plea    to

possession        of    a   stolen      firearm,       in    violation          of     18    U.S.C.

§§ 922(j), 924(a)(2) (2012).                  On appeal, McNeil argues that the

district court committed procedural error by failing to address

one of his arguments in favor of a within-Guidelines sentence

and   that    the       extent    of    the    departure          rendered        his      sentence

substantively unreasonable.                  We affirm.

              We review any criminal sentence, “whether inside, just

outside,     or     significantly           outside    the        Guidelines         range,”       for

reasonableness,             “under       a     deferential               abuse-of-discretion

standard.”        United States v. King, 673 F.3d 274, 283 (4th Cir.),

cert. denied, 133 S. Ct. 216 (2012); see Gall v. United States,

552 U.S. 38, 46, 51 (2007).                   When the district court imposes a

departure      or       variant        sentence,       “we        consider        whether         the

sentencing        court     acted      reasonably          both    with     respect         to    its

decision     to    impose     such      a    sentence       and     with    respect         to    the

extent of the divergence from the sentencing range.”                                         United

States   v.    Hernandez–Villanueva,                 473 F.3d 118,       123     (4th      Cir.

2007).

              McNeil first argues that his sentence is procedurally

unreasonable           because    the       district        court        failed       to    address



                                                2
McNeil’s argument that his immediate and significant assistance

to the police warranted a within-Guidelines sentence.

             When the defendant presents nonfrivolous reasons for

imposing     a    particular     sentence,          the      “district       judge       should

address the party’s arguments and explain why he has rejected

those arguments.”           United States v. Carter, 564 F.3d 325, 328

(4th    Cir.      2009)     (internal     quotation           marks    omitted).                In

explaining the chosen sentence, the “sentencing judge should set

forth      enough    to    satisfy     the        appellate     court        that    he        has

considered the parties’ arguments and has a reasoned basis for

exercising his own legal decisionmaking authority.”                                  Rita v.

United States, 551 U.S. 338, 356 (2007).

             On     this    record,    there       is   no    room    to     question         the

district     court’s       awareness    of    McNeil’s        cooperation.               It    was

mentioned by counsel for both sides at sentencing and discussed

in   the    presentence      report,    with       which     the     court    plainly         was

familiar.        As such, although McNeil is correct that the court

did not explicitly state why this factor was not controlling as

to the issue of what sentence to impose, we “conclude that the

district     court     considered       and       implicitly       rejected         it    as     a

sufficient        reason    to   impose       a     within-Guidelines           sentence.”

United States v. Bowens, 527 F. App’x 256, 258 (4th Cir. 2013)

(unpublished).



                                              3
           The sentencing transcript makes plain the court’s view

that any efforts at cooperation paled in comparison to McNeil’s

high likelihood of recidivating, as evidenced by his commission

of multiple breakings-and-enterings in a relatively short period

of time, and McNeil’s demonstrable lack of respect for the law,

evidenced by McNeil’s persistent refusal to conform his behavior

to the law or to abide by the terms of his probation.                The court

also considered the lenient treatment McNeil received for his

past offenses and that McNeil had other dismissed and uncharged

conduct.     Finally,    the    court       expressly   acknowledged    —    but

rejected —   McNeil’s    more    robust      argument   that   his   youth   and

immaturity countenanced a shorter term of imprisonment, opining

that its duty to protect the public would be discharged only if

McNeil were sentenced to a significant term of imprisonment.

           “We will not vacate [a] sentence simply because the

court did not spell out what the context of its explanation made

patently   obvious:      namely,     that     a   shorter   prison   term    was

inappropriate for a defendant who had repeatedly committed a

serious offense and who had already proven immune to other means

of deterrence.”       United States v. Montes-Pineda, 445 F.3d 375,

381 (4th Cir. 2006).       We accordingly reject McNeil’s claim of

procedural error.

           Turning,    then,    to   the    substantive     reasonableness   of

the sentence, substantive reasonableness review requires that we

                                        4
evaluate “the totality of the circumstances to see whether the

sentencing court abused its discretion in concluding that the

sentence    it    chose   satisfied       the       standards          set    forth    in   [18

U.S.C.] § 3553(a) [(2012)].”                  United States v. Hargrove, 701
F.3d 156,    160-61     (4th    Cir.    2012)          (internal       quotation      marks

omitted), cert. denied, 133 S. Ct. 2403 (2013).                                    Of course,

“district        courts    have        extremely          broad         discretion          when

determining      the    weight    to     be       given    each    of        the   §   3553(a)

factors.”      United States v. Jeffery, 631 F.3d 669, 679 (4th Cir.

2011).     The Supreme Court mandates that this court “give due

deference to the district court’s decision that the § 3553(a)

factors, on a whole, justify the extent of the variance.                                     The

fact that the appellate court might reasonably have concluded

that a different sentence was appropriate is insufficient to

justify reversal of the district court.”                    Gall, 552 U.S. at 51.

              Though McNeil’s sentence is almost double the high end

of his Guidelines range, we discern no abuse of discretion in

the district court’s determination that such a deviation was

justified.       The district court’s decision was rooted in McNeil’s

criminal      history     and     the         resistance          he     had       previously

demonstrated to conforming his conduct to the mandates of the

law.     McNeil’s      criminal    record          was    all     the    more      concerning

considering his relatively young age, and the fact that most of

his crimes were committed within a three-year period.                                  Because

                                              5
the district court’s decision to depart fourteen months above

the Guidelines range is supported by the record, it does not

constitute an abuse of discretion.

          We accordingly hold that McNeil’s departure sentence

is reasonable, both procedurally and substantively, and affirm

the district court’s criminal judgment.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  6